            Case 3:17-cv-05690-BHS Document 141 Filed 10/12/18 Page 1 of 5



 1                                                   THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   STATE OF WASHINGTON,                               Case No. 3:17-cv-05690-BHS
10                            Plaintiff,                DEFENDANT WESTSOUND
                                                        ORTHOPAEDICS, P.S.'S MOTION TO
11   v.                                                 COMPEL DOCUMENT PRODUCTION
                                                        FROM, AND A DEPOSITION OF,
12   FRANCISCAN HEALTH SYSTEM d/b/a                     THIRD-PARTY DAVITA, INC. D/B/A
     CHI FRANCISCAN HEALTH;                             DAVITA MEDICAL GROUP
13   FRANCISCAN MEDICAL GROUP; THE
     DOCTORS CLINIC, A PROFESSIONAL                     NOTED FOR HEARING:
14   CORPORATION; and WESTSOUND                         NOVEMBER 2, 2018
     ORTHOPAEDICS, P.S.,
15
                              Defendants.
16
                         I.         INTRODUCTION AND REQUESTED RELIEF
17
             WestSound Orthopaedics, P.S. (“WestSound”) seeks an order compelling third-party
18

19   DaVita, Inc. (“DaVita”) to comply with WestSound’s subpoenas seeking documents and a

20   deposition, which are important to the defense of this antitrust litigation. DaVita has failed or

21   refused to respond to the subpoenas.
22                                      II.   FACTUAL BACKGROUND
23           On September 13, 2018, WestSound caused to be served on DaVita a Subpoena to
24
     Produce Documents and a Subpoena to Testify at a Deposition on its registered agent in
25
     Wilmington, DE. The Subpoena required DaVita to produce the following documents by
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO                             Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      COMPEL DOCUMENT PRODUCTION FROM, AND A DEPOSITION OF,                       Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
      THIRD-PARTY DAVITA, INC. D/B/A DAVITA MEDICAL GROUP: CASE
     PDX\126185\221555\MAT\24065270.1
            Case 3:17-cv-05690-BHS Document 141 Filed 10/12/18 Page 2 of 5



 1   September 24, 2018:
 2           1.      Documents sufficient to show your consideration or execution of plans and
 3   strategies to attract patients from Kitsap County, and the extent to which those plans and
     strategies have been successful.
 4
           2.      Documents sufficient to show your consideration or execution of plans to
 5   expand your presence in Kitsap County, including plans to employ physicians in Kitsap
     County or build or acquire healthcare facilities in Kitsap County.
 6

 7         3.         Documents reflecting your high-level strategic plans in and around the Puget
     Sound area.
 8
           4.    Documents reflecting your analysis of competition between you, Franciscan,
 9   TDC, WSO, and/or other Providers in the Relevant Area
10
            5.      Documents identifying the healthcare providers employed by or affiliated with
11   you that spend at least one day per month working out of an office located in Kitsap County.

12   The subpoena to testify required DaVita to appear on October 8, 2018. Declaration of Matthew
13   Turetsky in Support of Motion to Compel, Ex. A.
14
             DaVita has not produced any documents or in any way responded to the subpoena. It
15
     did not appear on October 9, 2018 for its deposition. WestSound’s counsel has made efforts
16
     through several channels to reach out to DaVita regarding its failure to comply, but DaVita has
17

18   not responded to its efforts. Declaration of Matthew Turetsky in Support of Motion to Compel,

19   ¶ 3.

20                                       III.    ARGUMENT
21           Rule 45 of the Federal Rules of Civil Procedure governs discovery of nonparties by
22   subpoena. Under Rule 45(d)(2)(B)(i), “at any time, in notice to the commanded person, the
23
     serving party may move the court for the district where compliance is required for an order
24
     compelling production or inspection.” WestSound respectfully requests the Court to compel
25
     DaVita’s compliance with WestSound’s subpoenas.
26
                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO                           Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
      COMPEL DOCUMENT PRODUCTION FROM, AND A DEPOSITION OF,                     Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711
      THIRD-PARTY DAVITA, INC. D/B/A DAVITA MEDICAL GROUP: CASE
     PDX\126185\221555\MAT\24065270.1
            Case 3:17-cv-05690-BHS Document 141 Filed 10/12/18 Page 3 of 5



 1           DaVita Medical Group is a division of DaVita Inc., a Fortune 500 company, that
 2   operates and manages medical groups and affiliated physician networks in California,
 3
     Colorado, Florida, Nevada, New Mexico, Pennsylvania and Washington. In September 2015,
 4
     DaVita acquired The Everett Clinic, which operates 20 health care sites north of Seattle. In
 5
     November 2017, DaVita acquired Northwest Physicians Network (NPN), an independent
 6

 7   physician association (IPA) network in the Pacific Northwest, with its headquarters in Tacoma,

 8   and which has physicians in nearly every county in Washington, including Kitsap County.

 9   Declaration of Matthew Turetsky in Support of Motion to Compel, Ex. B.
10
             The documents and testimony requested are highly relevant and important to
11
     WestSound’s defense. The extent to which new competitors might enter the relevant market
12
     can be a critical issue in cases brought under antitrust laws. Davita’s plans to enter or expand
13
     into or around Kitsap county, in concert with its other recent expansion plans in Western
14

15   Washington, including its 2016 acquisition of the Everett Clinic and 2017 acquisition of

16   Northwest Physicians Network, are highly relevant to this case.
17                                      IV.     CONCLUSION
18           WestSound respectfully requests that the Court enter the proposed order attached
19
     herewith requiring DaVita, Inc. to produce the requested documents no later than 20 days from
20
     the date of the Court’s order, and to appear for a deposition within 30 days of the from the date
21
     of the Court’s order.
22

23
             ////
24

25           ///

26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO                             Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      COMPEL DOCUMENT PRODUCTION FROM, AND A DEPOSITION OF,                       Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
      THIRD-PARTY DAVITA, INC. D/B/A DAVITA MEDICAL GROUP: CASE
     PDX\126185\221555\MAT\24065270.1
            Case 3:17-cv-05690-BHS Document 141 Filed 10/12/18 Page 4 of 5



 1           Dated this 12th day of October, 2018.
 2
                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
 3

 4
                                                 By:   /s/ Matthew Turetsky
 5                                                     Matthew Turetsky, WSBA #23611
                                                       Email: mturetsky@schwabe.com
 6                                                     1420 5th Avenue, Suite 3400
                                                       Seattle, WA 98101-4010
 7                                                     Attorneys for Defendant, Westsound
                                                       Orthopaedics, P.S.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
      DEFENDANT WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO                       Attorneys at Law
                                                                          1420 5th Avenue, Suite 3400
      COMPEL DOCUMENT PRODUCTION FROM, AND A DEPOSITION OF,                 Seattle, WA 98101-4010
                                                                           Telephone: 206.622.1711
      THIRD-PARTY DAVITA, INC. D/B/A DAVITA MEDICAL GROUP: CASE
     PDX\126185\221555\MAT\24065270.1
            Case 3:17-cv-05690-BHS Document 141 Filed 10/12/18 Page 5 of 5



 1                                      CERTIFICATE OF SERVICE
 2           I certify under penalty of perjury under the laws of the United States and State of
 3
     Washington that the foregoing is true and correct.
 4
             I hereby certify that on 12th day of October, 2018, I electronically filed the following
 5
     DEFENDANT WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO COMPEL
 6

 7   DOCUMENT PRODUCTION FROM, AND A DEPOSITION OF, THIRD-PARTY

 8   DAVITA, INC. D/B/A DAVITA MEDICAL GROUP with the Clerk of the Court using the

 9   CM/ECF system, which will send notification of such filing to the following:
10    Counsel for Plaintiff:                          Counsel for Defendant The Doctor’s
      Stephen T. Fairchild                            Clinic, a Professional Corporation:
11    E-Mail: stephenf2@atg.wa.gov                    Douglas C. Ross
      Erica A. Koscher                                E-Mail: douglasross@dwt.com
12    E-Mail: ericak@atg.wa.gov                       David A. Maas
      Amy Nicole L. Hanson                            E-Mail: davidmaas@dwt.com
13    E-Mail: amyh3@atg.wa.gov
      Neal H. Luna
14    E-Mail: neall@atg.wa.gov
      Eric S. Newman
15    E-Mail: ericn@atg.wa.gov
16    Counsel for Defendants Franciscan Health
      System d/b/a Chi Franciscan Health,
17    Franciscan Medical Group and Westsound
      Orthopaedics, P.S.
18    Jessica M. Andrade
      E-Mail: jessica.andrade@polsinelli.com
19    Mitchell D. Raup, Pro Hac Vice
      E-Mail: mraup@polsinelli.com
20    Herbert F. Allen, Pro Hac Vice
      E-Mail: hallen@polsinelli.com
21    Matthew C. Hans, Pro Hac Vice
      E-Mail: mhans@polsinelli.com
22    Alex Partko, Pro Hac Vice
      E-Mail: abartko@polsinelli.com
23

24

25                                                 /s/ Matthew Turetsky
                                                   Matthew Turetsky, WSBA #23611
26

                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                    Attorneys at Law
                                                                                    U.S. Bank Centre
                                                                               1420 5th Avenue, Suite 3400
                                                                                 Seattle, WA 98101-4010
                                                                                Telephone 206-622-1711
     PDX\126185\221555\MAT\24065270.1
